DETAILED ACTION
The communication dated 1/13/2020 has been entered and fully considered.
Claims 1-21 are pending. Claims 19-21 have been withdrawn from further consideration.
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a process, classified in B29C 67/202.
II. Claim 19, drawn to a product, classified in B41C 1/1025.
III. Claims 20-21, drawn to a product, classified in B41N 1/245.
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make polymeric particulates.
Inventions Group I and Group III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make a polymeric film.
Inventions Group II and Group III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are mutually exclusive elements which are not obvious variants of one another and have materially different designs, modes of operation , functions, and effects (Related Products; See MPEP 806.05(j)).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions required a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Matthew Kinnier on 7/25/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statement filed 5/26/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because several references that were listed were not provided (such as the references that were lined through).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-7 and 9 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Mehrabi et al. (U.S. PGPUB 2011/0177320), hereinafter MEHRABI.
Regarding claim 1, MEHRABI teaches: A method of forming a porous article (MEHRABI teaches a method of forming a porous article [Abstract]) comprising: providing a soluble material in particulate form (MEHRABI teaches a lattice construction (10) of solid particles (10a) [0039]); forming a packed region of the soluble particulate material having a plurality of voids in the packed region (MEHRABI teaches the particles (10a) can abut, contact or otherwise touch one or more of their neighboring particles (10a) while forming one or more voids [0039]); contacting a flowable polymeric material with at least a portion of the packed region of the soluble particulate material (MEHRABI teaches the lattice construction (10) is complete or partially invaded by a second fluid material (14) [0042]) whereby at least a portion of the flowable polymeric material is disposed in at least a portion of the voids in the packed region (MEHRABI teaches the invading fluid (14) at least partially fills the spaces, voids, and/or gaps between the particles (10a) [0042]); at least partially solidifying the polymeric material to thereby form an intermediate composite material (MEHRABI teaches the material (14) is suitably solidified thereby forming an intermediate composite material (16) [0043]); removing at least a portion of the soluble particulate material from the intermediate composite material to thereby form a porous article (MEHRABI teaches some or all of the material making up the lattice construction (10) and/or any remaining first fluid (12) is removed from the intermediate composite material (16) to create the final structured material (18) [0044]. MEHRABI teaches the  removed portions of the lattice construction (10) form or leave behind one or more micro-structures (e.g., a network of interconnected pores) [0044]).
Regarding claim 2, MEHRABI teaches: wherein contacting a flowable polymeric material with at least a portion of the packed region of the soluble particulate material includes providing a polymeric film (MEHRABI teaches the invading polymer material can be a pre-formed film or liquid [0018; 0057]), contacting the film with a layer of the soluble material in particulate form and heating the polymeric film to a temperature sufficient to transform the polymeric material to a flowable polymeric material (MEHRABI teaches extruding a film of molten polymer [0067]. MEHRABI teaches the film (14) is pressed and/or flowed into the lattice constructions and the material (14) invades the lattice construction (10) [0068]. MEHRABI also teaches a polymeric film was sandwiched between one or two lattice constructions (10) and pressed with a prescribed temperature using a heated press [0098]. MEHRABI also teaches the invading fluid material is provided by melting a film [claim 29]).
Regarding claim 3, MEHRABI teaches: wherein removing at least a portion of the soluble particulate material includes contacting the soluble particulate material with a wash liquid (MEHRABI teaches the residual solids from the lattice construction remaining on the solidified invading material can be washed off [0016; 0044]).
Regarding claim 4, MEHRABI teaches: wherein the wash liquid is a liquid that solubilizes the particulate material (MEHRABI teaches the removal process involves washing away the unwanted portion of the lattice construction (10) [0064], which the particles of the lattice would inherently be soluble. MEHRABI teaches the lattice construction is formed by packing granular solids that are at least partially soluble in certain solvents [0015]).
Regarding claim 5, MEHRABI teaches: wherein the wash liquid includes water (MEHRABI teaches where the lattice constructions (10) contained salt, the composite material was dipped in a large water tank to remove most of the salt particles [0098]).
Regarding claim 6, MEHRABI teaches: wherein forming a packed region of the soluble particulate material includes passing the soluble particulate material through a vibrating mesh frame (MEHRABI teaches the milled slurry was sieved through different mesh sizes and then used to form the lattice constructions (10) [0104]).
Regarding claim 7, MEHRABI teaches: further comprises drying the porous article (MEHRABI teaches after the composite material (16) is washed, it is then routed through a drying station or oven (80) which dries the web and/or evaporates off any remaining washing fluid, thereby leaving a web of structured/porous material (18) [0069].).
Regarding claim 9, MEHRABI teaches: wherein removing at least a portion of the soluble particulate material from the intermediate composite material is performed by dispensing fresh washing liquid onto the composite material that solubilizes the particulate material (MEHRABI teaches the web of composite material (16) is routed through a washing station (70), where it is sprayed, washed and/or otherwise treated to remove some portion or substantially all of the lattice construction (10) [0069], which would implicitly be fresh washing liquid used in the washing station).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mehrabi et al. (U.S. PGPUB 2011/0177320), hereinafter MEHRABI, in view of Weininger et al. (U.S. 3,793,060), hereinafter WEININGER.
Regarding claim 8, MEHRABI teaches: wherein removing at least a portion of the soluble particulate material from the intermediate composite material is performed by dispensing a washing liquid onto the composite material that solubilizes the particulate material (MEHRABI teaches the web of composite material (16) is routed through a washing station (70), where it is sprayed, washed and/or otherwise treated to remove some portion or substantially all of the lattice construction (10) [0069]), but is silent as to: collecting dispensed washing liquid, and re-dispensing at least a portion of the washing liquid onto the composite material. In the same field of endeavor, porous articles, WEININGER teaches the salt particles and the solvent may be recovered and reused by evaporation, spray-drying, etc. [Col. 3, lines 4-6]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MEHRABI, by recycling and reusing the solvent, as suggested by WEININGER, in order to reduce costs. Furthermore, it would have been obvious to one of ordinary skill in the art to pursue a known method in the art. See KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").
Claim 10-11 and 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mehrabi et al. (U.S. PGPUB 2011/0177320), hereinafter MEHRABI, in view of Asgari (U.S. PGPUB 2008/0175885), hereinafter ASGARI.
Regarding claim 10, MEHRABI teaches all of the claimed limitations as stated above, but is silent as to the polymeric material being particulates. In the same field of endeavor, porous articles, ASGARI teaches polymeric particulates can be used when making porous articles [0047]. ASGARI also teaches melting the polymeric particulates [0016], which would inherently transform the polymeric particulates to liquid. It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to substitute the polymeric material in MEHRABI, by the polymeric particulates in ASGARI, as it is a known option in the art. See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense."). 
Regarding claim 11, ASGARI further teaches: wherein the polymeric particulates are in a form selected from the group consisting of (i) fibers or tubes having a non-hollow interior, (ii) fibers or tubes having an interior hollow region, (iii) fibers or tubes having a plurality of interior hollow regions, (iv) spheres having a non-hollow interior, (v) spheres having a hollow interior region, (vi) spheres having a plurality of interior hollow regions, and (vii) combinations of (i) - (vi) (ASGARI teaches the polymeric particulates are spheres or can be fibrous and can have any desired form [0047; 0051; Fig. 1]).
Regarding claim 17, MEHRABI teaches all of the claimed limitations as stated above, but is silent as to the polymeric material being particulates. In the same field of endeavor, porous articles, ASGARI teaches polymeric particulates can be used when making porous articles [0047]. It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to substitute the polymeric material in MEHRABI, by the polymeric particulates in ASGARI, as it is a known option in the art. See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.").
Regarding claim 18, MEHRABI teaches all of the claimed limitations as stated above, but is silent as to having the polymeric material being particulates and mixing the particles. In the same field of endeavor, ASGARI teaches polymeric particulates can be used when making porous articles [0047]. ASGARI also teaches mixing the particles together [0057] and melting the polymeric particulates [0016], which would inherently transform the polymeric particulates to liquid. It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to substitute the polymeric material in MEHRABI, by the polymeric particulates in ASGARI, as it is a known option in the art. See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.").
Claim 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mehrabi et al. (U.S. PGPUB 2011/0177320), hereinafter MEHRABI, in view of Cediel et al. (U.S. PGPUB 2002/0180090), hereinafter CEDIEL.
Regarding claim 12, MEHRABI teaches: wherein contacting is performed by injecting at least one polymeric material in flowable form into the packed region of particulate material (MEHRABI teaches the polymer can be extruded onto the lattice construction (1) [0057]).
In the alternative, in the same field of endeavor, injection molding, CEDIEL teaches injecting a first polymeric material [claim 1]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MEHRABI, by having at least one polymeric material injection, as suggested by CEDIEL, in order to reduce cost of the molded article by minimizing the amount of material [0006].
Regarding claim 13, MEHRABI teaches a first fluid material (12) and a second fluid material (14) are infiltrated into the lattice construction (10), but is silent as to injecting both material. In the same field of endeavor, injection molding, CEDIEL teaches a first polymeric material is injected and then a second polymeric material is injected [claim 1]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MEHRABI, by having two polymeric materials injected, as suggested by CEDIEL, in order to reduce cost of the molded article by minimizing the amount of material [0006].
Claim 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mehrabi et al. (U.S. PGPUB 2011/0177320), hereinafter MEHRABI, in view of Norton et al. (CA 2362758 A1), hereinafter NORTON. 
Regarding claim 14, MEHRABI teaches all of the claimed limitations as stated above, but is silent as to: wherein the polymeric film is subjected to a die-cutting operation prior to removing at least a portion of the soluble particulate material. In the same field of endeavor, die-cutting, NORTON teaches a sheet is pre-cut, which is referred to die-cutting [pg. 7, lines 30-25]. NORTON teaches the sheet is die-cut prior to molding [pg. 8, lines 4-5]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify MEHRABI, by having the film die-cut, as suggested by NORTON, in order to facilitate easier placement [pg. 7, lines 20-25].
Regarding claim 15, NORTON further teaches: wherein the polymeric film is subjected to a die-cutting operation prior to heating the film to a temperature sufficient to transform the polymeric material to a flowable polymeric material (NORTON teaches the sheet is pre-cut before heating [Fig. 5A; pg. 8, lines 20-25]).
Regarding claim 16, NORTON teaches: wherein the polymeric film is subjected to a die-cutting operation prior to contacting the film with a layer of the soluble material in particulate form (NORTON teaches the sheet is pre-cut before placement in the mold [pg. 7, lines 20-25]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        


/JACOB T MINSKEY/Primary Examiner, Art Unit 1748